Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/2019 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0170522 to Hotta et al (hereinafter “Hotta”).
claims 1 and 9, Hotta teaches a solid oxide fuel cell (a SOFC is an example of an electrochemical cell) (Para. [0108]) including unit cells (Para. [0053]), comprising: a pair of interconnectors for electrically connecting the unit cells (Fig. 18, upper interconnector 12 lower interconnector 13; Para. [0161]); a membrane-electrode assembly disposed between the pair of interconnectors and including an electrolyte membrane and a pair of electrode layers disposed with the electrolyte membrane therebetween (Fig. 18, Para. [0161], … an electrode (cathode) 14 formed on a surface of an electrolyte 2 facing the inner surface (lower surface) of the upper interconnector 12, and which has another electrode (anode) 15 formed on a surface of the electrolyte 2 facing the inner surface (upper surface) of the lower interconnector 13…); a pair of current collectors, each of which includes an abutting surface abutting against a corresponding one of the pair of electrode layers (Fig. 18, Para. [0161], … a current collection member 180 (on the side toward the cathode 14) … which electrically connects the cathode 14 and the upper interconnector 12; and a current collection member 190 (on the side toward the anode 15) … which electrically connects the anode 15 and the lower interconnector 13…) and a first base material surface being in contact with a corresponding one of the pair of interconnectors (Fig. 12, connector abutment portion 19a, interconnector 13, Para. [0114]) and electrically connecting the corresponding of the pair of electrode layers and the corresponding one of the pair of interconnectors (Para. [0119], Fig. 12, electrode 15, electrolyte 2, main body abutment portion 19b, connector abutment portion 19a, interconnect 13); and elastic bodies (spacer 58) biasing the abutting surface of at least one current collector of the pair of current collectors toward a corresponding one of the pair of electrode layers (Fig.  12, spacer 58, current collection member 19), wherein the elastic bodies includes: a second base material surface being in contact with the first base material surface (Fig. 12, spacer 58 contacting connector abutment 

    PNG
    media_image1.png
    750
    652
    media_image1.png
    Greyscale

claim 2, Hotta teaches wherein at least one end of the second base material surfaces of the elastic bodies are not fixed on the first base material surfaces (Fig. 14; Para. [0157], … the spacer 58 (elastic body) may be provided so as to separate the connector abutment portion 19a (first base material surface) from the cell main body 20…; as shown in Fig. 14, one end of the interconnector (first base material surface) is not fixed to the elastic body (second base material surface) at one end.).
With regards to claim 8, Hotta teaches wherein the membrane-electrode assembly is a flat plate (Fig. 3, electrolyte 2; Para. [0025], … a cell main body which is provided between the interconnectors so as to be a distance away from each of the interconnectors, and which includes a plate-like electrolyte, and electrodes provided on upper and lower surfaces of the electrolyte…)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hotta as applied to claim 1 above, and further in view of US 2016/0141643 to Fukuyama et al. (hereinafter “Fukuyama”).
With regards to claim 3, Hotta teaches gas distribution chambers that are spaces provided between the inter-connects and the electrode layers and in which the current collectors are disposed (Fig. 13, Para. [0109] air chamber 16, fuel chamber 17) and gases to be used in the electrode layers during power generation by the solid oxide fuel battery flow (Paras. [0141]-0144], DC electric energy is generated between the cathode 14 serving as a positive electrode and the anode 15 serving as a negative electrode. Since the principle of generation of electric energy in the fuel cell 3 is well known,), wherein the current collectors include abutting surfaces (cell main body abutment portion 19b) and current collector protruding portions protruding from the first base material surfaces toward the electrode layers (connector abutment portion 19a). 
Hotta fails to teach the current collector protruding portions are arranged on the first base material surfaces in a staggered manner with respect to the flow direction of the gases.
However, Fukuyama is in the field of deformation absorption members and a fuel-cell-stack and teaches the current collector protruding portions (Fig. 13, raised pieces 72, 73) are arranged on the first base material surfaces (Fig. 13, deformation absorption member 70) in a staggered manner with respect to the flow direction of the gases (Fig. 2 and Paras. [0035]-[0037] show that both the anode (hydrogen) and cathode (air containing oxygen or pure oxygen) gas flows longitudinally from the cathode gas inlet 11a and anode gas inlet 11c to the cathode gas outlet 11f and anode gas outlet 11d in the Y direction; Fig. 13 shows that the raised pieces 72, 73 are arranged in a staggered manner with respect to the flow direction Y.).

The motivation would have been to make a fuel cell that is capable of absorbing any displacement in the stacking direction (X direction) caused by expansion of the membrane electrode assembly or thermal expansion of a separator unit (Para. [0039].).

Claims 4, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hotta as applied to claim 3 above, and further in view of US 2016/0141643 to Fukuyama et al. (hereinafter “Fukuyama”).
With regards to claim 4, Hotta teaches wherein the current collector protruding portions (cell main body abutment portion 19b) and the elastic body protruding portions (spacer 58) are moveable both in the stacking direction of the membrane-electrode assembly (Para. [0062], (i) When the cell main body, etc. are deformed through, for example, a thermal cycle, and the distance between the interconnector and the electrode is increased; i.e., when the space in which the current collection member is provided is increased, since the elastic deformation of the spacer is large, reliable electrical connection is established between the interconnector and the electrode; Para. [0063], Since the spacer is flexible in a compression direction…..)
Hotta fails to teach wherein the protruding portions are moveable in a horizontal direction orthogonal to the stacking direction; and the direction in which the current collector protruding portions are movable in the horizontal direction and the direction in which the elastic body protruding portions are movable in the horizontal direction cross each other.

With regards to claim 5, Hotta teaches wherein connection portions (connection portion 19c) between the current collector protruding portions (cell main body abutment portion 19b) and the first base material surfaces (connector abutment portions 19a) are provided in directions crossing gas flow direction (Para. [0141] and Fig. 7, gas flows both from the right side to the left side and from top to the bottom in Fig. 7; In Fig. 12, the gas flow direction goes into and out of the page for the gas path 57; as such, the connection portion (19c) crosses the gas flow direction as shown in Fig. 12) ; and the current collector protruding portions (Fig. 12, cell main body abutment portion 19b) rise toward the electrodes (anode 15) from the first base material surfaces (connector abutment portions 19a) at the connection portions (connection portion 19c), and the rising parts are bent along the gas flow direction (In Fig. 12, the gas flow direction goes into and out of the page for the gas path 57; as such the rising parts are bent along the gas flow direction.).
With regards to claim 6, Hotta teaches wherein connection portions (connection portion 19c) between the current collector protruding portions (cell main body abutment portion 19b) and the first base material surfaces (connector abutment portions 19a) are provided in directions crossing gas flow direction (Para. [0141] and Fig. 7, gas flows both from the right side to the left side and from top to the bottom in Fig. 7; In Fig. 12, the gas flow direction goes into and out of the page for the gas path 57; as such, the connection portion (19c) crosses the gas flow direction as shown in Fig. 12); and the current collector protruding portions (cell main body abutment portion 19b) are cantilever beams (As shown in Fig. 12, the current collector protruding portions (19b) are cantilever beams.) rising toward the electrodes (anode 15) from the first base material .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hotta as applied to claim 1 above, and further in view of US 2018/0198142 to Yaguchi et al. (hereinafter “Yaguchi”).
With regards to claim 7, Hotta fails to teach wherein the electrolyte membrane is a proton conductor.
However, Yaguchi is in the field of high temperature solid oxide fuel cells (Paras. [0001]-[0002]) and teaches wherein the electrolyte membrane is a proton conductor (Para. [0056], in the third embodiment, the electrolyte 47C of the first fuel cell 1C on the first stage includes BCZY which is a proton conductive material.).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to combine Hotta with the teaching of Yaguchi to have an electrolyte membrane that is a proton conductor.
The motivation would have been to utilize a proton conductive material as the material of the electrolyte to allow for selective use of hydrogen during electric power generation (Para. [0057]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JAMES MILLER whose telephone number is (571)272-1622.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723                                                                                                                                                                                                        
ANDREW JAMES MILLER
Examiner
Art Unit 1723